Title: To George Washington from Colonel Daniel Brodhead, 17 April 1779
From: Brodhead, Daniel
To: Washington, George



Dear General
Fort Pitt April 17th 1779

On the 8th Instant I was honoured with your Instructions together with Copies of Letters to General McIntosh & myself, and in future will use the same precaution for fear of Accidents.

I have hitherto heard nothing of Colo. Rawlins nor do I know whether he is yet on his March, but suppose he will make no delay after his Corps is relieved by the Militia. As soon as he arrives & his Men are refreshed I will give him instructions for building a Fort at Kittanning & another at Venango. Colo. Gibson & his Men have been rilieved sometime ago by an hundred & six rank & file Compleatly Officered under the Command of Major Vernon.
The Stores at Fort Laurens are considerable and it will be impossible for Major Vernon to remove them unless pack Horses or Craft be sent him for that purpose. About fifty Horses left there are either killed or drove off by the Enemy, and he cannot without too much risque send out a party to make Craft.
I inclose a return of the Stores at Fort Laurens (besides Arms & Ammunition of which I have no return,) and will give Major Vernon Orders to hold himself in readiness to March as directed, but apprehend it may be necessary to send up a Detachment with Horses to bring in the Stores.
General McIntosh has taken with him the returns of the different Corps in this department which he will doubtless lay before your Excelly, but least they may not arrive so soon as may be wished I shall inclose a general return. There is very little choice between Fort Pitt & Fort McIntosh either for covering the Frontiers or intercepting Indian parties And as Fort McIntosh is on the Indian Land and keeps up an Appearance of hostilities to the Westward and some of our Horses & Cattle have already been drove off from thence perhaps on account of some Jealousy. And the Expedition is intended up the Allegheny, and therefore the Magazines which may be laid in at that post must again be brought up to this place which is upwards of thirty Miles. Likewise because the Inhabitants of this Village would be very apt to desert it should the Fort be evacuated & thereby greatly discourage the Inhabitants of the Country it at present appears to me that this post ought to be supported, but as to the rest I cannot see how they with so few Troops can be kept up and yet I think it a pity to evacuate Fort McIntosh, (where almost all the Stores in this Department are at present,) I shall endeavour to do every thing for the best but wish I was a little nearer to you, where I might oftner receive your Excellencies Commands.
I think it was sometime in March last that Genl McIntosh ordered two Companies to be raised in Westmoreland for the defence of its Frontier they were to be subsisted by the Inhabitants during their term which I understand is six Months. And sometime afterwards he ordered another Company to be raised for the protection of the Frontiers of Monongahela & Ohio Counties for the subsistance of which he ordered the public provisions to be retained in Monongahela County. I have not yet been informed what success the officers appointed to command these Companies have had in recruiting but you shall soon be acquainted after I receive their returns.
I have tried to borrow some Money to enable the officers to recruit Men but have not succeeded to my wish nor expectation most of the Money here being of the Emissions called in by Congress, but I will endeavour to borrow some from the Staff untill a sum can be brought up from the board of Treasury. I have thought of with drawing the Garrison from Canhawa which consists of less than forty men and being 150 Miles from the Inhabitants it is very difficult to subsist it at any rate. It appears to me that small Garrisons are not of half the Benefit in protecting the Inhabitants that light parties will be if employed to scout on the Indian side up & down the River; who by making rafts of dry wood, falling down the river by Nights and Marchg up by Days could scarcely fail of intercepting the Enemy either in their approach to or return from the Settlements, and the Militia would answer very well for that purpose and the public Stores would be secured by being collected to one grand magazine and fewer Staff officers (greatly multiplied) employed.
Inclosed I send a Copy of Colo. Lochery’s Letter it is Affecting enough but similar Calamities are suffering in different parts of this extensive Frontier, and I wish the Country may not be evacuated before we are enabled to push the War into the Enemies Country. I shall not fail to encourage the Inhabitants and if possible give the Enemy a blow by a sudden March to some of their Towns if with but few Men, for many I cannot collect without evacuating a number of posts which the Inhabitants conceive are of great security to them, though in fact they only serve to lull them into a treacherous idea of Security. I likewise herewith send some Notes taken by Colo. John Campbell in 1762. He informs me it is 130 Miles from hence to Venango by Water & only 70 by Land, that French Creek is one entire Rapid for seven Miles above Venango and from thence it is very crooked having many short turns and he thinks at this time a great many Trees fallen across it and that the Causway is altogether impassible & very difficult to be repaired. He likewise says that small Craft cannot live in lake Erie only in a Calm and that on seeing a Cloud if in three Minutes after the Craft cannot be dragged on Shore they will be filled with Water and that they are constantly exposed to the Fire of the Enemies Vessels in the Lake. I cannot yet find a person so well acquainted in the Seneca Country as to give satisfactory information of the extent of the Navigation & face of the Country above it, I have sent for a whiteman who was several years a prisoner up that way but fear he can give but an imperfect Account of the Streams & paths leading either to Niagara or the Seneca Country. From hence to Kittanning is 45 Miles and it is thought the Craft may proceed up the river allegheny about ten Miles a Day on an Average in fair Weather. it is about 20 Miles to an Indian Town above Venango on the Allegheny & about 70 Miles to Konnewago and from thence about 30 to another Town this is computed by Land but the distance by Water is nearly double. but it is uncertain whether Indians are now living there. I am informed that the Savages have left their Town on river La Bœuf upwar⟨ds⟩ of a year ago. The Delaware Indians seem very desiro⟨us⟩ to assist me by every means in their power and I hope to engage some of them against the Mingoes after I have advanced some distance into their Country, provided I am furnished with the proper Articles to reward them which are Indian Goods Trinkets & black wampum I have not yet been able to gain proper information of what communication can be formed with the par⟨t⟩ of Pensilvania from whence supplies may be drawn, or wh⟨ich⟩ in case of extream urgency might serve as retreats but ⟨will⟩ write you again as soon as I can obtain it with ⟨mutilated⟩ degree of certainty.
It is obvious that the Delawares are ne⟨mutilated⟩ observers of the supplies taken out for the Subsistance of ⟨mutilated⟩ Army and our Interest with them & the other Nations ⟨mutilated⟩ greatly depend on the appearance of resources. For my part I could wish to be enabled to hold every foot of the Country that may be covered by the Army for the benefit of the States and I have a happy presage that we may soon be Masters of Lake Erie & the adjacent Country. The Indians generally consume a double quantity of Flour but kill a great deal of wild Meat. The Quarter Master has already engaged a great number of plank & some Tar for the Boats that may be Built and a number of Artificers are set out to build large Canoes. Inclosed are copies of Speeches to & from the Indians. The Chiefs informed me the Scioto is Navigable for Canoes & Batteaux untill Harvest but afterwards it is said to be very shallow. It is a plane Country between the heads of Scioto & Sandusky & in summer the portage will be good and the Herbage extraordinary, they likewise say it is but a short distance between the two Rivers. a great part of the Country between Fort Laurens & Detroit is wet in June but gets dry after Harvest except some Savannahs, which must be causwayed before Carriages can pass them, and they say that the Country for the most part is level & thin of timber. Herbage is already very forward & the Waters low, in three Weeks hence there will be the greatest plenty of Food for horses & Cattle.
As we have not been enabled to comply with our Contracts made with the Delaware Runners I am apprehensive it will be difficult to engage them to explore the Seneca Country, but I must & will if possible engage two or three for that purpose. Birchbark is not to be had in this part of the Country nor can I learn that any other bark will do so well for making Canoes. The Delaware Chiefs have promised to furnish me with Guides for every route and some of them have offered their Service to go personally with me, but it will scarcely be in my power to obtain so perfect an Account from any Spies that may be employed as to enable me with any degree of precision to mark the daily halting places either by Land or Water and because of the Waters sometimes raising very high and at other times being too low for Navigation.
I beg your Excellency will send some discreet French Gentlemen to this place some if possible that are acquainted with the Customs of Indians & one or two good Engineers likewise an adequate Number of good Artillerists to the pieces you are pleased to assign me. And hope you will pardon a repitition of my request for a few light Swivels.
Captain Heth’s independant Company at this place is as useless a Corps as any I ever saw, they are composed Chiefly of the Inhabitants of the Neighbourhood, his own Farm is near to the Fort and I am informed the Soldiers either work their own Farms or their Captains or are hired to work for wages and that he can seldom shew twenty Men out of fifty odd which he returns at this post I think it would be proper to join this & Captn Moreheads Company to the Regiments but will wait untill your pleasure is known in regard to them.
By a late Law of the State of Virga the drafts for eighteen Months receive fourteen or fifteen hundred Dollars bounty; this has put an end to the recruiting Service for sometime, And the terms of a great Majority of my best Men will expire next August, when they will probably insist on discharges and be much wanted, but if I could now offer them two hundred Dollars bounty each I think many of them would reinlist. I could have reinlisted most of the New levies during the war had they been permitted to choose their Corps, after Genl McIntosh had issued orders to enlist them but he thought proper to order my recruiting officers to desist.
I am happy in being quite disinterested in the dispute between Pensa & Virginia and I am informed that the Legislative bodies of both States are taking effectual Steps to prevent every disagreeable Consequence on that account in future. We have had two Days severe Cold weather & Snow, the fruit & mast is lost for this Season and the Waters of Monongahela are so low that the Craft now at redsto⟨ne⟩ cannot get down with loads untill the water ris⟨mutilated⟩ has Genl McIntosh’s leave to ⟨mutilated⟩ Country, he will doubtless wait on you and answer ⟨an⟩y questions you may please to ask him. With the most perfect Regard & Esteem I have the Honor to be your Excellencies most obedt most Humble Servt
Daniel BrodheadColo. Commandg Westn district
I beg my respectfull Compliments may be presented to yr Excellencies family.
D.B.

